Citation Nr: 0418186	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  03-01 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
claimed as manic depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran contends that service connection for psychiatric 
disorder, claimed as manic depression, is warranted because 
this disability existed prior to enlistment and was 
aggravated as a result of his military service.  

During his personal hearing before a hearing officer at the 
RO, the veteran recalled that, prior to enlistment, he was 
treated at Fort Worth Psychiatric Care Unit in connection 
with a suicide attempt.  He further recalled that he had 
multiple suicide attempts after separation from service and 
was hospitalized on two occasions at John Peter Smith 
Hospital.  Review of the claims file reflects that copies of 
a 1988 hospitalization report from Tarrant County Hospital 
District, John Peter Smith Hospital, as well as subsequent 
emergency treatment records from this facility have been 
obtained.  However, copies of treatment records for a second 
period of admission at John Peter Smith Hospital are not 
available for review.  Similarly, copies of treatment records 
from the Fort Worth Psychiatric Care Unit are also not 
available for review.  Moreover, there is no evidence to 
suggest that the RO has attempted to obtain copies of these 
records.  

Moreover, under the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); 
see also Green v. Derwinski, 1 Vet. App. 121 (1991).  Given 
the evidence currently of record, the Board finds that the 
veteran should be afforded comprehensive examinations by the 
appropriate specialist to determine the nature and etiology 
of his claimed disorder.  

Although the Board regrets the delay, the Court has made it 
clear that failure to adequately show compliance with VCAA 
notice requirements and Board failure to enforce compliance 
with such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet. App. 195, 202 (2003).  

Accordingly, the case is REMANDED for the following:

1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant has been 
advised of (a) the information and 
evidence not of record that is necessary 
to substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the appellant is 
expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran should also be 
notified that he should provide VA with 
all relevant evidence and argument 
pertinent to the claim at issue. 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric complaints prior to and after 
his period of military service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request 
which have not been previously secured.  
The attention of the RO is specifically 
directed to any treatment reports 
available from Fort Worth Psychiatric 
Care Unit and John Peter Smith Hospital.  

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
examination by an appropriate specialist 
to determine the nature and etiology of 
his claimed disorder.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with this 
examination.  The examiner is requested 
to offer an opinion with supporting 
analysis as to whether it is at least as 
likely as not that any current 
psychiatric disorder is related to the 
veteran's period of military service.  If 
it is determined that a psychiatric 
disorder existed prior to enlistment, the 
examiner is requested to express an 
opinion as to whether it is at least as 
likely as not that the pre-existing 
disorder was aggravated (a chronic 
worsening of the underlying condition 
versus temporary flare-ups of symptoms) 
as a result of disease or injury 
sustained during service and if so, 
whether such increase in severity was 
beyond the natural progress of the 
disease.  A complete rationale for all 
opinions expressed should be provided.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




